Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an interview with Jean-Paul G. Hoffman on June 3, 2022.

The application has been amended as follows: 
On page 8, line 28, para 0042, 
-- electrons constituting the beam will lose energy through scattering and absorption, within a --
On page 9, line 32, para 0048,
-- inspected is typically subjected to a two-dimensional scanning of the area, whereby –

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or discloses a method of determining a measurement sequence for an inspection tool inspecting a structure generated by a lithographic process performed by a lithographic system, the method comprising: deriving a model for the lithographic process as performed by the lithographic system, the model including a relationship between a set of system variables describing the lithographic system and an output variable representing the structure resulting of the lithographic process, determining an observability of one or more system variables in the output variable, and determining, by a hardware computer system and based on the observability, the measurement sequence for the inspection tool.
Regarding claim 9, none of the prior art of record teaches or discloses an inspection tool comprising: an object table configured to hold a sample, the sample comprising a structure; a probing device m configured to inspect the sample; a detector configured to detect a response signal of the sample caused by interaction of the probing device with the sample; a processing unit configured to: receive the response signal from the detector; generate an image of the structure based on the response signal; and receive a measurement sequence for inspecting the structure, the measurement sequence being obtained by: derivation of a model for a lithographic process as performed by a lithographic system, the model including a relationship between a set of system variables describing the lithographic system and an output variable representing the structure resulting from the lithographic process, determination of an observability of one or more system variables in the output variable, and determination, based on the observability, of a measurement sequence for the inspection tool; and inspect the sample according to the received measurement sequence.
Regarding claim 12, none of the prior art of record teaches or discloses a computer program product comprising a non-transitory computer-readable medium having a set of instructions which, when executed by a computer system, cause the computer system to at least: derive a model for a lithographic process as performed by a lithographic system, the model including a relationship between a set of system variables describing the lithographic system and an output variable representing a structure resulting from the lithographic process, determine an observability of one or more system variables in the output variable, and determine, based on the observability, a measurement sequence for the inspection tool.
Miyamoto et al. (2014/0320627) discloses a method of determining a measurement sequence for an inspection tool (202) inspecting a structure (425) generated by a lithographic process performed by a lithographic system (para 0071-0090, Fig. 2-4), method comprising deriving a model for determining a pattern actually formed on a wafer based on a design data (Fig. 6, para 0112), determining an observability of one or more system variables in the output variable (para 0126-0128, Fig. 8), and determining the measurement sequence for the inspection tool (para 0100-0102, Fig. 5).  However, Miyamoto et al. does not disclose deriving a model for the lithographic process as performed by the lithographic system, the model including a relationship between a set of system variables describing the lithographic system and an output variable representing the structure resulting of the lithographic process.  Further “observed” in Miyamoto et al. refers to imaging and observing all pattern for measurement.  However, “observability” in instant application refers to “the process of assessing whether or not, or to what extend, a variation of a selected system variable of the system variables X results in a change of the output variable” as disclosed in para 0069 of the specification.
Silberstein et al. (7,973,921) discloses an optical inspection system using dynamic illumination and establishing relationship between a set of system variables (illumination) and an output variable representing structure and determining measurement sequence (claims 1 and 15).  However, Silberstein et al. does not disclose deriving a model for the lithographic process as performed by the lithographic system, the model including a relationship between a set of system variables describing the lithographic system and an output variable representing the structure resulting of the lithographic process, determining an observability of one or more system variables in the output variable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	June 3, 2022